Citation Nr: 0322576	
Decision Date: 09/03/03    Archive Date: 09/08/03

DOCKET NO.  97-29 062A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for a respiratory 
disability, including as due to an undiagnosed illness.

2.  Entitlement to service connection for disability 
manifested by muscle aches/joint pain, including as due to an 
undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1989 to May 1992.  He had service in Southwest Asia 
from August 18, 1990, to April 2, 1991.  This matter comes 
before the Board of Veterans' Appeals (Board) on appeal from 
a February 1997 rating decision by the Philadelphia, 
Pennsylvania, Regional Office (RO) and Insurance Center of 
the Department of Veterans Affairs (VA).  Subsequently, the 
jurisdiction of the case was transferred to the Huntington, 
West Virginia RO.  In September 1999, the veteran testified 
at a video conference hearing before the undersigned.  A 
transcript of that hearing is of record.  In April 2000, the 
Board, in pertinent part, remanded the issues on appeal for 
additional development.

In a September 2002 rating decision the RO denied service 
connection for post-traumatic stress disorder (PTSD).  In 
March 2003 additional evidence as to this matter was received 
from the veteran's congressional representative.  The record 
does not include a notice of disagreement with the September 
2002 determination, and the matter is not before the Board at 
this time.  It is referred to the RO for appropriate action.

The issue of entitlement to service connection for a 
respiratory disorder, including as due to an undiagnosed 
illness, is addressed in a remand which follows this 
decision.




FINDING OF FACT

The veteran has muscle aches/joint pain of both knees, both 
ankles, and both wrists due to an undiagnosed illness; and a 
pre-existing right knee disability increased in severity due 
to an undiagnosed illness.


CONCLUSION OF LAW

Service connection for disability manifested by muscle 
aches/joint pain of both knees, both ankles, and both wrists 
is warranted.  38 U.S.C.A. §§ 1110, 1117, 1131, 1153, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.306, 3.317 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) (codified at 38 U.S.C.A. 
§ 5100 et seq.) became law.  Regulations implementing the 
VCAA have also been published.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  The VCAA and implementing regulations apply 
in the instant case.  See VAOPGCPREC 11-2000.  Although the 
record does not show the veteran was specifically notified of 
the VCAA and how it pertains to the present issues on appeal, 
the Board finds he is not prejudiced by the determination 
below.

The Board undertook evidentiary development on this claim 
under 38 C.F.R. § 19.9(a)(2), which was invalidated by the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) decision in Disabled American Veterans et. 
al. v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003) (DAV).  However, since the veteran is not 
prejudiced by this decision, since remand of the matter 
addressed on the merits below for initial RO consideration 
would be of no benefit to anyone but would merely cause 
delay, and in the interest of expediency, the Board will 
proceed with consideration of this claim.  
Factual Background

Service records show the veteran served in combat in 
Southwest Asia during the Persian Gulf War.  During his 
enlistment examination the veteran reported a history of 
right knee injury and arthroscopy surgery in January 1984.  
An orthopedic examiner provided diagnoses of status post 
right medial meniscus tear and asymptomatic post-operative 
arthroscopic excision, and found the veteran was fit for 
duty.  A September 1989 report noted the veteran had right 
knee pain secondary to training and obesity.  In a March 1992 
report of medical history the veteran noted swollen and 
painful joints; however, normal clinical evaluation of the 
musculoskeletal system was normal.

On VA examination in December 1994 the veteran reported that 
during basic training his knees began swelling and his wrists 
hurting.  He complained of sharp knee and wrist pain.  The 
examiner noted the veteran had no trouble walking or removing 
his shoes and socks.  Knee reflexes were active and equal.  
The ankle pulses were strong.  The cruciate and collateral 
ligaments were firm and stable.  There was no evidence of 
knee joint fluid, but there was some question of a little bit 
of fine right knee crepitation.  Calf measurements were 16+ 
inches, bilaterally.  Range of motion was to 140 degrees.  
The wrists dorsiflexed to 90 degrees and plantar flexed to 80 
degrees.  The veteran was able to make a fist without any 
difficulty, but there was localized tenderness to the snuff 
box areas in the region of the carpal radial bones.  X-rays 
revealed a little chondromalacia of the left patella.  The 
diagnoses included chondromalacia of the left patella, 
strained ligaments of the knees due to weight, and strained 
ligaments of the wrist joint.

In statements and testimony in support of the claim the 
veteran, family members, and friends described how he had 
been physically active prior to service and that in 1991 he 
began complaining of muscle aches and joint pain.  

On VA examination in September 1997 the veteran reported a 
wrist pain syndrome that began prior to his service in 
Southwest Asia.  He reported he had no present pain, but 
occasionally experienced pain when he picked up weight in an 
improper fashion.  He also complained of right knee pain and 
noted he had undergone arthroscopy with cartilage removal 
prior to service.  He stated he experienced knee swelling 
upon marching in service, and presently had occasional medial 
and lateral aspect pain without locking or instability.  The 
examiner noted there were no gross abnormalities of the 
wrists or right knee.  There was no evidence of swelling, 
deformity, or diminished range of motion to the wrists or 
right knee on examination.  The diagnoses included remote 
arthroscopy of the right knee, with chronic recurrent 
swelling and pain syndrome, and an exacerbation onset during 
basic training, and bilateral distal radius pain syndrome 
onset during basic training of unclear etiology.  Muscle 
examination revealed no objective findings or musculoskeletal 
abnormalities.  The diagnosis was intermittent myalgia of 
uncertain etiology.

On VA examination in July 2000 the veteran complained of 
recurrent knee, left elbow, and occasionally wrist pain.  The 
examiner noted the veteran was 5 feet 5 inches tall and 
weighed 250 pounds and was quite obese, and that he walked 
without a limp.  He was able to walk on his heels and toes 
and could squat.  There was no evidence of swelling or 
collateral ligament laxity.  Drawer and McMurray's signs were 
negative.  Patellar wipe was negative for pain or crepitus.  
Range of motion was from 0 to 130 degrees, bilaterally.  
There were no complaints of pain upon flexion or extension.  
X-ray examination revealed very minimal degenerative joint 
disease of the knees.  The diagnoses included status post 
operative pre-service medial meniscectomy of the right knee, 
very minimal degenerative joint disease of the knees, and 
obesity.  The examiner noted examination of the elbow was 
normal and that the veteran's complaints were purely 
subjective without any pathological basis.  It was noted that 
the veteran also complained of bilateral wrist pain that 
began during basic training, but that examination revealed 
normal wrists.  There was no evidence of wrist deformity, 
swelling, or loss of motion.  The examiner commented that 
other than to the right knee the veteran's muscle aches and 
joint pains did not meet the criteria for an undiagnosed 
illness.  

On VA examination in May 2003 the examiner, an orthopedic 
surgeon, noted the veteran got up easily from his chair and 
walked without any assistive devices.  Motion of the wrists 
was symmetrical and full with no evidence of tenderness.  
There was mild swelling to the wrists, but Watson's and grind 
tests were negative for any crepitus, popping, or discomfort.  
There was no evidence of synovitis, swelling, erythema, or 
increased warmth to the shoulders, elbows, or hands.  There 
was full motion of the knees from 0 to 120 degrees, with 
flexion limited by the size of the veteran's thighs.  There 
was mild pseudo-laxity with valgus stressing that was not 
painful, but no gross instability.  McMurray's signs were 
negative.  There was medial right knee joint line tenderness 
and medial and lateral left knee joint line tenderness.  
There was small effusion, bilaterally, noted by ballotability 
and massage and fluid wave, but no evidence of erythema or 
increased warmth of the knees.  

Examination of the ankles revealed symmetrical motion with 
dorsiflexion to 15 degrees and plantar flexion to 25 degrees, 
bilaterally.  Inversion and eversion were full and strong.  
There was some swelling, right greater than left, and some 
evidence of mild tenderness in the region of the right 
lateral ankle ligaments.  Anterior drawer test on the right 
ankle was 1+, but there was no talar tilt.  The left ankle 
was stable to drawer testing and talar tilt.  Pulses and 
sensations were intact distally to the lower extremities.  
The examiner noted that laboratory studies revealed a 
negative rheumatoid factor and that X-rays revealed an old 
left wrist ulnar styloid fracture, a normal right wrist, 
small avulsion fractures of the medial and lateral malleoli 
of the right ankle, mild spurring to the anterior tibia and a 
small, well corticated, bony fragment in the region of the 
medial malleolus to the left ankle, mild medial joint space 
narrowing, and a very small, medial femoral condyle spur or 
osteophyte.  The examiner's impression included objective 
evidence of bilateral knee, wrist, and ankle swelling that 
was at least as likely as not due to an undiagnosed illness 
(emphasis added).  It was noted that the veteran had a 
history of injury to the right ankle and possible 
exacerbation of his pre-existing right knee disorder during 
service, and that an undiagnosed illness could be 
contributing to his right knee and right ankle problems as 
well.



Analysis

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation in line of duty of preexisting 
injury suffered or disease contracted.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  

Service connection may also be granted for disability due to 
disease or illness that was aggravated by service.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  When aggravation of a 
nonservice-connected disability is proximately due to or the 
result of a service-connected disorder, the veteran shall be 
compensated for the degree of disability over and above the 
degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439 (1995).  

Compensation may be paid to any Persian Gulf War veteran 
"suffering from a chronic disability resulting from an 
undiagnosed illness (or combination of undiagnosed 
illnesses)."  38 U.S.C.A. § 1117.  VA has determined that 
these may include, but are not limited to, symptoms such as 
fatigue, signs or symptoms involving skin, headache, muscle 
pain, joint pain, neurologic signs or symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the respiratory system, sleep disturbances, 
gastrointestinal signs or symptoms, cardiovascular signs or 
symptoms, abnormal weight loss, and menstrual disorders.  
38 C.F.R. § 3.317(b).  The chronic disability must have 
become manifest either during active military, naval, or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War, or to a degree of 10 percent or more 
not later than December 31, 2006, and must not be attributed 
to any known clinical diagnosis by history, physical 
examination, or laboratory tests.  Id.

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Further, a chronic disability is one that has existed for 6 
months or more, including disabilities that exhibit 
intermittent episodes of improvement and worsening over a 6-
month period.  The 6-month period of chronicity will be 
measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  Id.

The United States Court of Appeals for Veterans Claims 
(Court) has held that where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required.  Grottveit v. Brown, 5 Vet. App. 91 
(1993); see also Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

Based upon a review of all of the evidence of record, the 
Board finds the May 2003 VA orthopedic surgeon's opinion 
persuasive.  The examiner is well qualified, and the opinion 
reflects it was based upon a thorough review of the medical 
evidence and physical examination.  The examiner opined that 
the veteran has bilateral ankle, knee, and wrist disability 
due to undiagnosed illness, and that a preexisting right knee 
disability increased in severity due to undiagnosed illness.  
Therefore, the Board finds that service connection for 
disability manifested by muscle aches/joint pain of both 
knees, both ankles, and both wrists due to an undiagnosed 
illness is warranted.  


ORDER

Service connection for disability manifested by muscle 
aches/joint pain of both ankles, both knees, and both wrists 
due to an undiagnosed illness, is granted.




REMAND

As noted above, there was a significant change in the law 
during the pendency of this appeal.  Regulations implementing 
the VCAA have also been published.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  A review of the record reveals 
the veteran has not been given adequate notice of the VCAA 
and specifically how it applies to his claim.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).   

In addition, in February 2003, the Board undertook additional 
development, pursuant to 38 C.F.R. § 19.9(a)(2).  In DAV, 
supra, the Federal Circuit determined that 38 C.F.R. 
§ 19.9(a)(2) was inconsistent with 38 U.S.C. § 7104(a).  The 
Federal Circuit invalidated 38 C.F.R. § 19.9(a)(2) because, 
in conjunction with 38 C.F.R. § 20.1304, it allowed the Board 
to consider additional evidence without having to remand the 
case to the agency of original jurisdiction (AOJ) for initial 
consideration and without having to obtain the appellant's 
waiver.  The Federal Circuit also invalidated 38 C.F.R. 
§ 19.9(a)(2)(ii), which required the Board "to provide the 
notice required by 38 U.S.C. [§] 5103(a)" and "not less 
than 30 days to respond to the notice," because it was 
contrary to 38 U.S.C. § 5103(b), which provided the claimant 
one year to submit evidence.  

In light of these changes, further Board action may not be 
taken at this time on the remaining issue on appeal.  In 
accordance with a February 2003 development memorandum the 
Board obtained additional VA medical evidence, which has not 
been considered by the RO, and the veteran has not waived 
such consideration.  

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should review the record and 
send an appropriate letter to the veteran 
to ensure compliance with all notice and 
assistance requirements set forth in the 
VCAA.  The RO should advise him of the 
evidence necessary to substantiate his 
claim, as well as what evidence he is to 
provide and what evidence VA will attempt 
to obtain.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

2.  The RO should then review the claim 
in light of all additional evidence 
received since the October 2002 
supplemental statement of the case (SSOC) 
(and in particular the evidence obtained 
by the Board).  If the remaining benefit 
sought remains denied, the RO should 
issue an appropriate SSOC.  The veteran 
and his representative should have the 
requisite period of time to respond.  The 
case should then be returned to the Board 
for further appellate review, if 
otherwise in order.  

The purpose of this remand is to ensure compliance with the 
requirements of VCAA in keeping with the holding of the 
Federal Circuit in DAV, supra.  The veteran has the right to 
submit additional evidence and argument on the matters the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  This claim must be afforded expeditious 
treatment by the RO.  The law requires that all claims that 
are remanded by the Board or by the Court for additional 
development or other action must be handled in an expeditious 
manner.  



	                  
_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

